DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The after final amendment filed on 08/14/2022 has been entered. Claims 1 and 21-23 have been amended and Claims 5 and 27 have been canceled. Thus, Claims 1, 4, 21-26, 28-29 and 31 are currently pending and are under examination.

Withdrawn Rejections
The specification provides enablement of the amended starting material of claim 1 and thus the 112(a) rejection has been withdrawn.
Applicant’s arguments with respect to the 112(b) rejection have been considered and were found persuasive. Thus, the 112(b) rejection of the record has been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art reference has been made of record. The prior art references set forth in the Office Action 10/06/2021, alone or in combination, fail to teach or suggest all the above fluorination reaction conditions as claimed:

    PNG
    media_image1.png
    207
    585
    media_image1.png
    Greyscale

Accordingly, the claimed process for preparing a compound by Friedel-Crafts reaction is deemed novel and unobvious over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4, 21-26, 28-29 and 31 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622